DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 7, 11-13, and 15 have been cancelled.  Claim 2 has been withdrawn.  Claims 3, 16-18, 20-24, 26 and 27 have been amended.  
Claims 1, 3-6, 8-10, 12, 14, and 16-27 are under examination to the extent that they read on the elected species of formula IV.

2.	The objections to claims 17 and 21-23 are withdrawn in response to the amendment filed on 11/24/2021.
	The rejection of claims 26 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to introduce the recitation “A particle comprising the composition of claim 1”.
	The rejection of claims 3, 16, and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to introduce the recitation of “single stranded mRNA”.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-6, 14, 16-19, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (WO 14/028487, priority date 8/13/2012), in view of both De Fougerolles et al. (WO 13/090648; priority date 12/16/2011) and Ou et al. (Biomaterials, 2009, 30: 5804-5814).
	Anderson et al. teach a nanoparticle comprising a complex between RNA such as mRNA and a protonated lipidoid, wherein the lipidoid is obtained by reacting alkylamines with acrylates.  Anderson et al. also teach that the composition could be used to deliver the mRNA to cells.  The lipidoid is set forth by the formula Ia:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In formula Ia, R is H or -CH2-CH2-CO-O-RB with B being C10-C14 alkyl; RA is branched or unbranched C1-C6 alkyl; “n” and “m” are 0, 1, or 2 (claims 1 and 3) (Abstract; [0005]; [0013]; [0049]; [0054]-[0056]; [0058]; [0161]-[0162]; [0172]; [0181]; [0183]; B is the equivalent of the instant R7, while RA is the equivalent of the instant R3/R4).  Since Anderson et al. teach that the composition could be used to deliver nucleic acids including mRNA to cells, formulating the composition as a pharmaceutical composition and using the resultant pharmacological composition to deliver mRNA to cells of interest would have been obvious to one of skill in the art (claims 14, 16-18, and 24).  
In one embodiment (see [0146]), the lipidoid set forth by formula Ia is obtained by reacting amine 503 (an alkylated N,N’-bis(2-aminoethyl)-1,3-propanediamine; AEPD) with acrylates:
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
    

Lipidoids 503O13 and 503O14, encompassed by the formula above, are among the few lipidoids providing for much better transfection efficiency as compared to remaining lipidoids ([0146]; [0215], see especially Table 1).  While Anderson exemplifies siRNA and not mRNA, De Fougerolles et al. teach the need for developing nanoparticles for mRNA delivery, wherein the nanoparticles are developed by using lipidoid formulations for siRNA delivery as a starting point, wherein the size of the nanoparticles could be between 118 and 155 nm (see [0003]; [0018]; [00929]; [00933]; [00940], Table 5).  Thus, one of skill in the art would have found obvious to specifically select the few lipidoids taught by Anderson et al. (including lipidoids 503O13 and 
In lipidoid 503O13, at least two Rs are -CH2-CH2-CO-O-RB, wherein RB is C13 ([0146]).  Thus, Anderson et al. teach a pharmaceutical composition comprising mRNA and a lipidoid having the structure of instant formula IV wherein “a” is 1, “b” is 2, “p” is 1, and both “n” and “m” are 1 (claims 1, 4-6, and 19); the only difference is that R3/R4 are C1-C2 alkyl, not H or C4-C19 alkyl as instantly claimed.  However, since Anderson et al. teach that R3/R4 could be C1-C6 alkyl (see above), one of skill in the art would have found obvious to use a C4-C6 alkyl as R3/R4 to achieve the predictable result of obtaining a lipidoid suitable for mRNA delivery.  Furthermore, Ou et al. teach that non-alkylated AEPD could be used to synthesize carriers for nucleic acid delivery (Abstract; p. 5806, Scheme 1; p. 5810; p. 5911, Fig. 5).  One of skill in the art would have found obvious to modify the composition of Anderson et al. by replacing the alkylated AEPD with non-alkylated AEPD, to achieve the predictable result of obtaining a composition for mRNA delivery.  The structural formula for AEPD is shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

By using AEPD to obtain the lipidoid of Anderson et al., one of skill in the art would have obtained a lipidoid set forth by the instant Formula IV, wherein R1, R2, R5, and R6 are -CH2-CH2-CO-O-RB (with RB being C10-C14 alkyl), wherein R3/R4 are H, wherein  “n” and “m” are both 1, and wherein “a” and “b” are 1 and 2 (claims 1 and 3-6). 
26 and 27, it is noted that there is no evidence of record that using the recited size ranges leads to unexpected properties.  Moreover, as evidenced by De Fougerolles et al., varying the size to optimize the nanoparticles for nucleic acid delivery was routine in the prior art.  Routine optimization is not considered inventive and no evidence has been presented that the selection of the claimed ranges was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).  One of skill in the art would have found obvious to use routine experimentation and vary the parameters within the ranges taught by De Fougerolles et al.  It is noted that the range taught by De Fougerolles et al. overlaps with the claimed ranges and thus, a prima facie case of obviousness exists.  
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

5.	Claims 1, 3-6, 8-10, 14, 16-19, 24-26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. taken with both De Fougerolles et al. and Ou et al., in further view of Panzner et al. (PGPUB 2012/0021042).
The teachings of Anderson et al., De Fougerolles et al., and Ou et al. are applied as above for claims 1, 3-6, 14, 16-19, 24, 26, and 27.  Anderson et al., De Fougerolles et al., and Ou et al. do not teach a lyophilized composition comprising trehalose or sucrose (claims 8-10 and 25).  Panzner et al. teach lyophilizing compositions comprising nucleic acids (including RNAs) and carriers in the presence of trehalose or sucrose for improved storage ([0024]; [0131]-[0134]; [0201]; [0209]; [0211]; [0353], 
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

6.	Claims 1, 3-6, 14, 16-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. taken with both De Fougerolles et al. and Ou et al., in further view of Wang et al. (Bioconjugate Chem., 2007, 18: 2169-2177).
The teachings of Anderson et al., De Fougerolles et al., and Ou et al. are applied as above for claims 1, 3-6, 14, 16-19, 24, 26, and 27.  Anderson et al., De Fougerolles et al., and Ou et al. do not specifically teach the N/P ratio recited in claims 21-23.  However, as set forth above, De Fougerolles et al. teach that formulations for siRNAs delivery could be used as a starting point for developing nanoparticles for mRNA delivery.  Thus, one of skill in the art would have found obvious to extrapolate parameters used for siRNA to mRNA with the reasonable expectation of obtaining a formulation to be used as a starting point for mRNA delivery.  While De Fougerolles et al. do not teach a specific N/P ratio, Wang et al. teach optimizing siRNA/nanoparticles for cellular uptake by varying the N/P ratio, wherein using N/P ratios of 6, 8, and 10 results in nanoparticles having a size of 240, 200, and 151, respectively (see Abstract; p. 2174, column 1, first paragraph; paragraph bridging p. 2174 and 2175).  Based on these teachings, one of skill in the art would have found obvious to start with the ratios claim 20).
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

7.	Claims 1, 3-6, 14, 16-19, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Akinc et al. (Nat. Biotechnol., 2008, 26: 1-20), in view of both De Fougerolles et al. and Ou et al. 
Akinc et al. teach a composition comprising a complex between siRNA and lipidoid 98N12-5; the lipidoid is obtained by reacting triethylenetetramine (or TETA; designated by Akinc et al. as amine 98) with the dodecylacrylamide N12.  In lipidoid 98N12-5, TETA is substituted with five -CH2-CH2-CO-NH-(CH2)12 as R groups as shown below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
(claims 1 and 3).  With respect to protonation (claim 3), such is inherent to amino groups.  Akinc et al. teach using the complex to deliver siRNA to target cells, i.e., they also teach a pharmaceutical composition comprising the complex (claims 14 and 16-18) (p. 2 and 4-5; Fig. 1; Supplementary Information).  
claim 1).  De Fougerolles et al. teach the need to develop formulations for mRNA delivery, wherein the formulations are developed by using lipidoid formulations for siRNA delivery as a starting point, wherein one of the lipidoid is 98N12-5 taught by Akinc et al., wherein the formulations could be further optimized for mRNA delivery by varying the ratio of lipid to mRNA (i.e., also the N/P ratio) and the size, wherein the size could be between 118 and 155 nm (see [0003]; [0018]; [00929]-[00930]; [00933]; [00940], Table 5; Fig. 1).  Based on these teachings, one of skill in the art would have found obvious to use the lipidoid 98N12-5 of Akinc et al. in conjunction with mRNA (claim 24) with the reasonable expectation that doing so would result in a composition suitable for mRNA delivery, when mRNA delivery was needed. 
Akinc et al. and De Fougerolles et al. teach TETA and not the amine recited in claims 1 and 3-6.  Ou et al. teach that the amines AEPD and APED could be used to synthesize carriers for nucleic acid delivery, wherein AEPD and APED provide increased transfection efficiency when compared to TETA (see Abstract; p. 5806, Scheme 1; paragraph bridging p. 5809-5810; p. 5810; p. 5911, Fig. 5).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

1, R2, R4, R5, and R6 are -CH2-CH2-CO-NH-(CH2)12; R3 is H; “n” and “m” are both 1; “a” and “b” are 1 and 2, respectively (AEPD) or 2 and 1, respectively (APED) (claims 1, 3-6, and 19).
With respect to claims 26 and 27, it is noted that there is no evidence of record that using the recited ranges leads to unexpected properties.  Moreover, as evidenced by De Fougerolles et al., varying the size to optimize the nanoparticles for nucleic acid delivery was routine in the prior art.  Routine optimization is not considered inventive and no evidence has been presented that the selection of the claimed sizes was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).  One of skill in the art would have found obvious to use routine experimentation and vary the parameters within the size range taught by De Fougerolles et al.  It is noted that the range taught by De Fougerolles et al. overlaps with the claimed ranges and thus, a prima facie case of obviousness exists.
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

s 1, 3-6, 8-10, 14, 16-19, 24-26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Akinc et al. taken with both De Fougerolles et al. and Ou et al., in further view of Panzner et al. (PGPUB 2012/0021042).
The teachings of Akinc et al., De Fougerolles et al., and Ou et al. are applied as above for claims 1, 3-6, 14, 16-19, 24, 26, and 27.  Akinc et al., De Fougerolles et al., and Ou et al. do not teach a lyophilized composition comprising trehalose or sucrose (claims 8-10 and 25).  Panzner et al. teach lyophilizing compositions comprising nucleic acids (including RNAs) and carriers in the presence of trehalose or sucrose for improved storage ([0024]; [0131]-[0134]; [0201]; [0209]; [0211]; [0353], Table 9).  One of skill in the art would have found obvious to modify the teachings of Akinc et al., De Fougerolles et al., and Ou et al. by further lyophilizing their composition in the presence of trehalose or sucrose to achieve the predictable result of improving the storage of the composition.
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

9.	Claims 1, 3-6, 8-10, 14, 16-19, 24-26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Akinc et al. taken with both De Fougerolles et al. and Ou et al., in further view of Wang et al.
The teachings of Akinc et al., De Fougerolles et al., and Ou et al. are applied as above for claims 1, 3-6, 14, 16-24, 26, and 27.  Akinc et al., De Fougerolles et al., and Ou et al. do not teach Anderson et al., De Fougerolles et al., and Ou et al. do not specifically teach the N/P ratio recited in claims 21-23.  However, as set forth above, claim 20).
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

Response to Arguments
10.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.	
	
The applicant argue that De Fougerolles teaches away from using unmodified mRNA.  

An obviousness-type rejection is based on the knowledge available in the prior art as a whole.  In view of the teachings in the prior art as a whole, one of skill in the art would not have been deterred from using Andersons’ nanoparticles to deliver unmodified mRNA.

The argument that Ou, Panzner, and Wang do not cure the deficiencies of Anderson/Akinc and De Fougerolles is not found persuasive because there is no deficiency to be cured in the combined teachings of Anderson/Akinc and De Fougerolles.

The argument of unexpected results when using the 2-3-2 arrangement is not found persuasive for the reasons of record.  Again, the argument is based on the data in 
The applicant argues that the 2-3-2 arrangement is significantly more effective for mRNA than what Anderson shows for siRNA.  However, the applicant cannot draw conclusions by comparing distinct experiments using nucleic acids with distinct structure/activity and reporting the data in different ways (absolute activity in the specification vs relative activity in Anderson).  This comparison does not demonstrate that there is a difference between Anderson’s lipidoid and the claimed lipidoid with respect to siRNA delivery.  This comparison does not demonstrate that Anderson’s lipidoid is not as efficient as the claimed lipidoid in mediating mRNA delivery.  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida (Plos One, February 2013, 8: 1-8) was cited in response to the argument that De Fougerolles teaches away from using unmodified mRNA.  Specifically, the reference provides evidence that one of skill in the art would not have been led away from using Anderson’s nanoparticles with unmodified mRNA.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ILEANA POPA/Primary Examiner, Art Unit 1633